Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00824-CV

                         IN THE INTEREST OF A.C.P.T., a Child

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00127
                     Honorable Charles E. Montemayor, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal.

       SIGNED April 29, 2020.


                                               _____________________________
                                               Rebeca C. Martinez, Justice